DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
It is fairly conventional in the prior art to diagnose failure of blowers in a vehicle by looking at electrical signals (current and voltage) going to the blower.

Some examples:
In Hansson et al. (US 2018/006544) at para 0071
In Bohlender et al. (US 2009/0189420) at para 0023
In McNally et al. (US 2007/0013232) at para 0106 and 0111 to 0119
In Gromley et al. (US 7,320,562) at column 14, lines 40-56

Thus, the examiner judges that there must be something considerably more than merely diagnosing failure of blowers in a vehicle by looking at electrical signals (current and voltage) going to the blower.

Several claims do go sufficiently beyond merely looking at electrical signals (current and voltage) going to the blower and are deemed allowable, by reciting the use of a number of additional factors. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US 2018/0065446) in view of McNally et al. (US 2007/0013232).
Hansson et al. teaches (see para 0071) that a system for judging whether a vehicle blower is working properly relies on several factors including:
A blower current value
Time including a certain wait time and evaluating the blower over time (rather than take a snapshot that could provide an erroneous reading).
Speed of the blower (it is noted that the duty ratio of a PWM signal is a proxy for blower speed)
There is a baseline set of ranges or thresholds stored in memory as reference values against which to compare measured electrical signals to the blower.

Hansson et al. lacks a conversion between current and voltage that is recited in the claims.

McNally et al. teaches using electrical signals to evaluate a blower motor failure at para 0106 and 0111 to 0119.
McNally notably teaches that currents and voltages to the blower in a vehicle can alternately be used. In reading McNally, it becomes clear that current and voltage can be interchangeably used. This means that converting a current to a voltage and then looking at the voltage would not be an important difference. I.e. either variable is a proxy for the other.

In view of McNally’s teachings, it would have been obvious to use either current or voltage as a basis for diagnosing the blower in Hansson et al. as a matter of obvious design choice because it is clear that they are convertible and substitutable for one another.

Some additional points:
Claims related to time are rendered obvious as it is clear that Hansson et al., like the instant inventor, understands the importance of getting a consistent result over a period of time rather than an instant snapshot.
Claims related to duty ratio of a PWM signal are seen as rendered obvious by Hansson et al. because Hansson et al. takes into account blower speed and it is conventional in the art that duty ratio of a PWM signal to a blower is a proxy for blower speed.

Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Common to all of these claims (either directly or by dependence) is a version of the limitation,
“wherein the controller starts to diagnose a failure in the blower when the voltage of the battery measured by the voltage sensor is within a reference range, the temperature of the coolant measured by the coolant temperature sensor when an engine starts exceeds a first reference temperature, and the temperature of the ambient air measured by the ambient air temperature sensor exceeds the first reference temperature.”

These are additional tests beyond voltage, current, time, and speed (or duty ratio of RWM which is a proxy for speed) that is seen in the prior art.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876